Title: Directors of the Library Company of Philadelphia to John Penn and Reply, 21 November 1763
From: Directors of the Library Company of Philadelphia
To: Penn, John


John Penn (above, IV, 458 n), son of Richard Penn, who owned a quarter interest in the proprietorship of Pennsylvania, and nephew of the principal proprietor Thomas Penn, arrived in Philadelphia, Sunday, Oct. 30, 1763, aboard the Philadelphia Packet, Capt. Richard Budden, to replace James Hamilton as lieutenant governor of the colony. Many of the religious and civic organizations of Pennsylvania rushed to present addresses to the new governor and the Library Company was was no exception. On Nov. 14, 1763, Franklin, Thomas Cadwalader (above, I, 209 n), and Samuel Rhoads (above, II, 406 n) were appointed a committee to prepare an address, which they submitted to the directors on November 17. The directors approved it and on November 21 ordered the secretary to sign it. They then waited on Penn, who received the address and made a suitable reply.
  

[November 21, 1763]
To the Honourable John Penn Esqr. Lieutenant Governor of the Province of Pennsylvania and Counties of New Castle, Kent and Sussex upon Delaware.
The Address of the Directors of the Library Company of Philadelphia.
May it please your Honour!
We the Directors of the Library Company of Philadelphia beg leave to present our cordial Congratulations to your Honour on your Appointment to this Government, and on your safe Arrival here.
It gives us particular Pleasure to see amongst us, in the Station of Governor, a Descendant of that Family which has always favoured our Institution and promoted it by their frequent and generous Benefactions.
The Encouragements it met with in it’s Infancy have had good Effects. Many other Libraries, after our Example and on our Plan, have been erected in this and the neighbouring Provinces; whereby usefull Knowledge has been more generally diffused in these remote Corners of the World.
We therefore, flatter ourselves that it will continue to enjoy the Favour of our Honourable Proprietaries, and meet with your Honour’s Countenance and Protection during your Administration; in which we sincerely wish you all Happiness.

  Signed by Order of the BoardNovember 21st. 1763
  Francis Hopkinson, Secry.

To which the Governor was pleased to make the following Answer


Gentlemen!
I thank you for your congratulatory Address on my Appointment to this Government, and am extremely rejoiced at the Prosperity of the Library under your Direction. You may depend that I shall not fail to give it my Countenance; and I make not the least Doubt but the Proprietors will continue to favour so useful an Institution.

